Citation Nr: 1045780	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  09-21 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for left sacroiliitis, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for left knee patellar 
tendonitis, currently evaluated as 10 percent disabling.  

4.  Entitlement to a compensable rating for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from February 2002 to January 
2006.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 2008, a statement of the 
case was issued in April 2009, and a substantive appeal was 
received in May 2009.  

The May 2008 rating decision also granted service connection for 
dental treatment purposes.  The Veteran's representative 
indentified the September 2008 statement  as "pro forma" notice 
of disagreement and stated that he would submit more detailed 
statements in the future, which was done in February 2009.  
However, unlike the current issues on appeal, nothing in the 
September 2008 notice of disagreement or subsequent February 2009 
statements expressed dissatisfaction or disagreement with the 
disability rating or effective date assigned with respect to this 
issue and indicated a desire to appeal this issue.  Accordingly, 
the September 2008 notice of disagreement and subsequent 
statements cannot be considered a valid notice of  disagreement 
with respect to this issue and, therefore, this issue is not in 
appellate status.  See 38 C.F.R. § 20.201.

Additional evidence was received after certification to the Board 
and, thus, has not been considered by the RO.  Nevertheless, as 
this case is being remanded for further development, the RO will 
have the opportunity to review such evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The present appeal includes the issue of entitlement to service 
connection for PTSD.  The Veteran's principal claimed stressor is 
that she was assaulted during her period of active duty by her 
ex-husband.  In support of her claim, the Veteran submitted a 
copy of a motor vehicle accident report, which documented that 
the Veteran's ex-husband purposely ran into her vehicle with his 
vehicle while she was in it with their child.  He was charged 
with aggravated assault as well as endangering a child.  Further, 
copies of service personnel records submitted by the Veteran 
showed that she was under direct orders that all communication 
between her and her ex-husband was to go through her chain of 
command.  The record also includes a May 2004 Temporary 
Restraining Order against the Veteran's ex-husband concerning 
their child.  Importantly, a July 2004 record indicated that the 
Veteran's personal life was interfering with her ability to 
perform her duties.  After service, VA treatment records showed 
that the Veteran was being treated for PTSD by a clinical social 
worker.  The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  Given the overall 
evidence, the Board finds that a VA examination and opinion is 
necessary to determine whether the Veteran currently suffers from 
PTSD due to the in-service assault.  See 38 C.F.R. § 3.159(4).

Moreover, although, the Veteran has submitted copies of service 
personnel records, it does not appear that the RO has requested a 
complete set of her records from the National Personnel Records 
Center (NPRC).  As these records are especially germane to the 
Veteran's claim, the RO should take appropriate steps to obtain 
these records.  

Further, with respect to the issues seeking increased ratings for 
left sacroiliitis, left knee patellar and bilateral pes planus, 
the Veteran was afforded VA examinations in November 2007 and 
April 2008.  However, the examination reports clearly show that 
the claims file was not available for review in conjunction with 
the examinations.  In a February 2009 statement, the Veteran's 
representative asserted that these examinations were therefore 
insufficient for appellate review given that the claims file 
included pertinent medical records addressing the severity of 
these disabilities.  Accordingly, the Board finds that the 
Veteran should be afforded current VA examinations to address the 
severity of the these service-connected disabilities.    

Lastly, the claims file indicates that the Veteran has received 
medical treatment at the VA for her disabilities since her 
discharge from service.  The RO obtained records from September 
2007 to April 2009.  However, all treatment records prior to 
September 2007 that have been associated with the claims file 
appeared to have been submitted by the Veteran and it is unclear 
whether they are complete.  As VA medical records are 
constructively of record and must be obtained, the RO should 
obtain any VA treatment records from the date of discharge to 
September 2007 and from April 2009 to the present.  See 38 C.F.R. 
§ 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
request the Veteran's service personnel 
records from the NPRC. 

2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from the date of discharge to September 
2007 and from April 2009 to the present.

3.  The Veteran should be afforded a VA 
PTSD examination.  The claims file must be 
made available to the examiner for review.  
Any indicated tests, including appropriate 
psychological testing, should be 
accomplished.  The examiner should clearly 
report whether a DSM-IV diagnosis of PTSD 
is warranted.  If PTSD is so diagnosed, the 
examiner should then offer an opinion as to 
whether the PTSD is related to the 
corroborated inservice stressor of 
aggravated assault by the Veteran's ex-
spouse via a motor vehicle collision, or 
any other inservice domestic 
disruptions/violence documented in the 
claims file.  

4.  The Veteran should be afforded an 
appropriate VA examination(s) to determine 
the current severity of her service-
connected left sacroiliitis, left knee 
patellar tendonitis and bilateral pes 
planus.  The claims file must be made 
available to the examiner(s) for review in 
connection with the examination(s).  Any 
medically indicated tests, such as x-rays, 
should be accomplished.  Examination 
findings should be reported to allow for 
application of pertinent rating criteria 
for the particular disability. 

The low back and left knee examiner(s) 
should conduct range of motion testing and, 
to the extent possible, should indicate (in 
degrees) the point at which pain is 
elicited on range of motion testing.  The 
examiner(s) should also offer an opinion as 
to the extent, if any, of additional 
functional loss due to incoordination, 
weakness and fatigue, including during 
flare-ups.  

With respect to the left knee, if there is 
evidence of recurrent subluxation or 
lateral instability, the examiner should 
report whether it is slight, moderate or 
severe.  

With respect to the pes planus, examination 
findings should be reported to allow for 
application of the pertinent diagnostic 
criteria for pes planus. 

5.  Thereafter, the issues on appeal should 
be
readjudicated.  If the benefits sought on 
appeal are not granted, the Veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


